Exhibit SEVENTH AMENDMENT AGREEMENT SEVENTH AMENDMENT AGREEMENT (this “Agreement”) dated as of November 27, 2007, by and among United Natural Foods, Inc. and Albert’s Organics, Inc. (collectively, the “Borrowers”), and Bank of America, N.A., as successor to Fleet Capital Corporation (the “Lender”), with respect to the Term Loan Agreement dated as of April 28, 2003, as amended by an Amendment to Term Loan Agreement dated August 26, 2003, a Second Amendment to Term Loan Agreement dated December 18, 2003, a Third Amendment to Term Loan Agreement dated April 30, 2004, a Fourth Amendment to Term Loan Agreement dated June 15, 2005, a Fifth Amendment to Term Loan Agreement dated July 28, 2005, and a Sixth Amendment to Term Loan Agreement dated November 2, 2007 (as amended, the “Term Loan Agreement”). W I T N E S S E T H: WHEREAS, the Borrowers have requested that the Lender waive certain Events of Default which exist under the Term Loan Agreement and amend certain other provisions of the Term Loan Agreement, and the Lender is willing to waive such Events of Default and amend the Term Loan Agreement, on the terms and conditions set forth herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: §1.Definitions.Capitalized terms used herein without definition that are defined in the Term Loan Agreement shall have the meanings given to such terms in the Term Loan Agreement, as amended hereby. §2.Representations and Warranties; Acknowledgment.The Borrowers hereby represent and warrant to the Lender as follows: (a)Each of the Borrowers has adequate power to execute and deliver this Agreement and each other document to which it is a party in connection herewith and to perform its obligations hereunder or thereunder.This Agreement and each other document executed in connection herewith have been duly executed and delivered by each of the Borrowers and do not contravene any law, rule or regulation applicable to any Borrower or any of the terms of any other indenture, agreement or undertaking to which any Borrower is a party.The obligations contained in this Agreement and each other document executed in connection herewith to which any of the Borrowers is a party, taken together with the obligations under the Loan Documents, constitute the legal, valid and binding obligations enforceable against any such Borrower in accordance with their respective terms. (b)After giving effect to the transactions contemplated by this Agreement, all the representations and warranties made by the Borrowers in the Loan Documents are true and correct on the date hereof as if made on and as of the date hereof and are so repeated herein as if expressly set forth herein or therein, except to the extent that any of such representations and warranties expressly relate by their terms to a prior date. (c)After giving effect to the transactions contemplated by this Agreement, no Event of Default under and as defined in any of the Loan Documents has occurred and is continuing on the date hereof. §3.Amendments to Term Loan Agreement. The Term Loan Agreement is hereby amended as follows: 3.1.Amendments to Appendix A. (a)The following definition set forth in Appendix A of the Term Loan Agreement is hereby amended and restated in its entirety to read as follows: Working Capital Facility - the revolving loan facility available to United Natural Foods, Inc. and certain of its Affiliates pursuant to the Revolving Loan Agreement. (b)The following new definitions are added in alphabetical order to Appendix A of the Term Loan Agreement to read as follows: Material Acquisition- any acquisition or investment or series of acquisitions or investments in respect of which the consideration therefor exceeds (i) $10,000,000 for any single acquisition or investment and $25,000,000 in the aggregate for all acquisitions and/or investments in any fiscal year of Borrowers paid in cash and/or incurred Indebtedness by Borrowers, (ii) in cases in which the consideration paid by Borrowers is shares of UNF common stock, $25,000,000 in value for all such acquisitions in any fiscal year of Borrowers or (iii) in transactions involving any combination of cash, incurred Indebtedness and/or UNF common stock, subject to the foregoing limits (subject in all such cases to the limitations of Section 8.1.12 hereof). Permitted Acquisition a purchase by a Borrower of a business, which purchase is permitted by the terms of Subsection 6.2.1 hereof. Revolving Loan Agreement the Amended and Restated Loan and Security Agreement dated April 30, 2004, among United Natural Foods, Inc. and certain of its Affiliates, the lenders party thereto, and Bank of America, N.A. as agent for such lenders, as amended, restated, or supplemented from time to time (including the Fourth Amendment Agreement with respect thereto pursuant to which the aggregate commitments of the lenders thereunder have been increased to $400,000,000 and are subject to being further increased to an amount of up to Seventh Amendment
